* f/
HonorableRoy E.,Jackeon
DistrictAttorney
El Paso, Texas

Dear Sir:                                      Opi+on No. O-3911
                                               Re: Ownershipof land.within
                                                   an incorporatedcity by
                                                   a,*alien.

                 hk have YOW lettersof August 18th and Augmt 29th, 1941, submit-
ting   to   us    the followingquestion:

            "Can a Syrianwho live6 in Juarez,Mexico,hold propertythat
       is within the 'citylimitsof El Paso?"

         Ownershipof real e&ate in Texae by an alien is regulatedby Title
5, ArticlesX6-167, R.c.S. of Texas, 1925.

          Subjectto the treatiesof the United States,Texas may determine
whether or not an alien may acquireand hold land. At common law an alien
may acquirereal propertyby act of the partiee. 3 Cor. Jur. Secundum,540,
544.

         Article 166, R. S. 1925, providesthat with certainexceptionsno
alien shall acquireany interestin real propertyIn Texae.

         The materialportion of Article 167 which containsthe exceptions
is as follows:

              "This title shall not apply to any land now owned In this
       State   bg aliens,not acquiredin violationof any law of this
       State,   so long~asit is held by the presentowners;nor to lots
       or parcelsof land owned by aliens in any incorporatedtownor
       city of this State,nor to the followingclassesof aliens,who
       are, or who shallbecome bona fide Inhabitantsof this State,
       so long as they shall continueto be bona fide inhabitantsof
       this State:"

         It is our opinionthat this articleestablishesthree separateex-
ceptipnsto Article 166, which are:

                 (1) Land then owned by aliens at the passageof the act.
Hon. Roy E. Jackson - Page 2 (O-3911)



         (2) Lots or parcel6of land owned by aliens In any incorporated
    town or city.

            (3) Certain classesof aliens.
          Ye have found no decisionsconstruingthe wordingof the secondex-
ceptionin the above statute. Our searchhas includedTexas Dig. Vol. 2, Key
Number6 5 through 13; Tex. Jur. Vol. 2, Aliens,Sets. 7, 8 and 9 pp. 681-687;
Shepard'sTexas Citatorfor Article 167; and 7 Texas Law Review,607.

         This is so because:

         (1) The intentionof the Leglelaturecan be derivedfrom the
    grammarused in settingout the three exceptionswith equal dignity.
    Disregardingthe other exceptions,this sentenceis "thistitle
    shall not apply to lote or parcel8of land owned by aliens in any
    incorporated town or city of this State."

         (2) The phrase "nor to lota or parcelsof land owned by
    aliens in my Incorporatedtown or city of this State" is Bur-
    plusageunless given the dignityof a separateexceptionto Ar-
    ticie 166.

         The word "owned"is used in the Bense of "ownedor to be owned"a6
suggestedby you in your letter of August 29, 1941. Otherwise,it is surplus-
age.

          It is, therefore,our opinionthat Article 167 permitsan alien to
acquireand hold land in any incorporatedcity or town without referenceto
the other exceptionscontainedin Article 167.

          Ue are not advieedof any treatiesaffectingthis situation,have
made no search for same, and do not expressany opiniona8 to what effect,
if any, treatiesmay have on the rightsof the partiee.

                                                     Yours very truly

APPROVEDSEP 13, 1941                            ATTORNEYGENERALOFTEXAS

Id Grover Sellers
                                                By /s/Will R. Wilson
FIRST ASSISIMRT                                       Will R. Wilson
ATTORNEYGENERAL                                            Aesietant

WRW:BT:LM

                                         APPROVED
                                         OPINION
                                        COMMITTEE
                                        BY /B/ BWB
                                          CHAIRMAN